TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00336-CV


Pat and Tracey Wilson, Kobie Wood and the John S. Welsh Estate/Ervin
Coblentz d/b/a Americalf, Appellants

v.


Texas Commission on Environmental Quality and Ervin Coblentz d/b/a
Americalf/Pat and Tracey Wilson, Kobie Wood and the
John S. Welsh Estate, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT

NO. GN103762, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	This appeal, cause number 03-04-00336-CV, has been consolidated into cause
number 03-04-00337-CV for all purposes.  Because there will be no further activity in 03-04-00336-CV, we dismiss this appeal.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Kidd and B. A. Smith

Dismissed

Filed:   August 12, 2004